Case 8:21-cv-00320-DOC-DFM Document 22 Filed 03/26/21 Page 1 of 7 Page ID #:402




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. SA CV 20-02440-DOC-(DFMx)                               Date: March 26, 2021
  Case No. X SA CV 21-00320-DOC-(DFMx)

  Title: JOSE JAUREGUI v. CYTEC ENGINEERED MATERIALS, INC., ET AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                  Not Present
               Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                 DEFENDANT:
             None Present                                 None Present


        PROCEEDINGS (IN CHAMBERS): ORDER DENYING MOTION TO
                                   REMAND [20]; AND
                                   MOTION TO REMAND [10]

         Before the Court are Motion to Remand (“Motion”) (Case No. 20-02440, Dkt. 20)
  and Motion to Remand (Case No. 21-00320, Dkt. 10) brought by Plaintiff Jose Jauregui
  (“Plaintiff”). The Court finds this matter appropriate for resolution without oral
  argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7-15.

      Having reviewed the moving papers submitted by the parties, the Court now
  DENIES Plaintiff’s Motion.

  I.    Background

        Unless otherwise stated, the facts below are taken from the Complaint (Case no.
  20-02440, Dkt 1-1) (“Compl.”). On October 14, 2020, Plaintiff filed this putative wage
  and hour class action against Defendant in Superior Court of California, Orange County.
  See Compl. According to the complaint, Defendant is a company that manufactures
  chemicals and plastics. Id. ¶ 3. Plaintiff was employed by Defendant as a non-exempt
Case 8:21-cv-00320-DOC-DFM Document 22 Filed 03/26/21 Page 2 of 7 Page ID #:403
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-02440-DOC-DFM                                         Date: March 26, 2021
   Case No. SA CV 21-00320-DOC-DFM
                                                                                        Page 2

  employee paid on an hourly basis since 2007. Id. He accuses Defendant of various state
  wage-and-hour law violations, asserting the following causes of action:

     (1) Unfair Competition (Business and Professions Code § 17200, et seq.);
     (2) Failure to pay minimum wages (Labor Code §§ 1194, 1197, and 1197.1);
     (3) Failure to pay overtime wages (Labor Code §§ 510, et seq.);
     (4) Failure to provide meal periods (Labor Code §§ 226.7, 512, and the applicable
         IWC wage order);
     (5) Failure to provide rest periods (Labor Code §§ 226.7, 512, and the applicable IWC
         wage order);
     (6) Failure to provide complete and accurate wage statements (Labor Code § 226);
         and
     (7) Failure to reimburse required expenses (Labor Code § 2802).

         See generally Compl.

         On December 30, 2020, Defendants removed the case to this Court, asserting
  federal question jurisdiction over the case because Plaintiff’s state law claims are
  completely preempted by § 301 of the Labor Management Relations Act (“LMRA”); and
  relatedly, supplemental jurisdiction. Notice of Removal (Dkt. 1) (“NOR”) ¶¶ 6–13; see
  also 28 U.S.C. § 1331; 28 U.S.C. § 1367(a). In the alternative, Defendants alleged that
  this Court has diversity jurisdiction. See id. ¶¶ 14–28; see also 28 U.S.C. § 1332.

         Plaintiff now moves to remand, contending that (1) Plaintiff’s claims are not
  preempted by § 301 of the LMRA, (2) Collective Bargaining Agreement (“CBA”) cannot
  be used as a basis for removal, (3) the amount in controversy does not meet the $75,000
  threshold, and (4) this Court does not have supplemental jurisdiction over the remaining
  claims. See Mot.

         On February 05, 2021, Plaintiff, on behalf of the State of California, also filed a
  Private Attorneys General Act (“PAGA”) only Complaint (the “PAGA Complaint”)
  against Defendants (Case No. 21-00320, Dkt 1-1), alleging the same underlying Labor
  Code violations. Plaintiff asserted a claim for civil penalties pursuant to Labor Code
  2699, et seq. for violations of Labor Code §§ 201, 202, 203, 204 et seq., 210, 226(a),
  226.7, 351, 510, 512, 558(a)(1)(2), 1194, 1197, 1197.1, 1198, 2802, and California Code
  of Regulations, Title 8, Section 11040, Subdivision 5(A)-(B). Id.
Case 8:21-cv-00320-DOC-DFM Document 22 Filed 03/26/21 Page 3 of 7 Page ID #:404
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-02440-DOC-DFM                                          Date: March 26, 2021
   Case No. SA CV 21-00320-DOC-DFM
                                                                                         Page 3

         On February 2, 2021, Defendants removed that case to this Court, asserting federal
  question jurisdiction and diversity jurisdiction. Notice of Removal (Case No. 21-00320,
  Dkt. 1). Plaintiff now moves to remand. Case No. 21-00320, Motion to Remand (Dkt 10).

  II.    Legal Standard

          “Federal courts are courts of limited jurisdiction, possessing only that power
  authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013)
  (internal quotation marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a
  civil action from state court to federal district court only if the federal court has subject
  matter jurisdiction over the case. See City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156,
  163 (1997) (“The propriety of removal thus depends on whether the case originally could
  have been filed in federal court.”). The case shall be remanded to state court if at any
  time before final judgment it appears a removing court lacks subject matter jurisdiction.
  See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of Tulane Educ. Fund,
  500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against removal
  jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,
  1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031,
  1034 (9th Cir. 2008). “A defendant seeking removal has the burden to establish that
  removal is proper and any doubt is resolved against removability.” Luther, 533 F.3d at
  1034; see also Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir.
  2009) (“[A]ny doubt about the right of removal requires resolution in favor of remand.”).

  III.   Discussion

          For the reasons discussed below, the Court finds that it has federal question
  jurisdiction over the matter because Plaintiff's overtime claim is preempted by § 301 of
  the LMRA. As such, the Court does not reach Plaintiff's argument that the amount in
  controversy does not meet the jurisdictional requirements under CAFA.

         The LMRA is one of only a handful of statutes that the Supreme Court has held
  completely preempts state law. See Curtis et al. v. Irwin Indus., Inc., 913 F.3d 1146, 1152
  (9th Cir. 2019). Therefore, “[i]f resolution of a state-law claims depends upon the
  meaning of a collective-bargaining agreement, the application of state law . . . is pre-
  empted” and the federal courts have jurisdiction over the claim. Lingle v. Norge Div. of
  Magic Chief, Inc., 486 U.S. 399, 405–06 (1988).

         The Ninth Circuit has articulated a two-part test to determine whether a state law
  claim is preempted by the LMRA. First, the court must determine whether the cause of
Case 8:21-cv-00320-DOC-DFM Document 22 Filed 03/26/21 Page 4 of 7 Page ID #:405
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-02440-DOC-DFM                                         Date: March 26, 2021
   Case No. SA CV 21-00320-DOC-DFM
                                                                                        Page 4

  action is based upon a right conferred on an employee by virtue of state law or by the
  CBA between the employee and the employer. Burnside v. Kiewit Pac. Corp., 491 F.3d
  1053, 1059 (9th Cir. 2007). If the right upon which the cause of action is based is
  conferred solely by the CBA, the claim is preempted and the inquiry ends
  there. Id. However, if the right exists independently of the CBA, the court must then
  consider whether the claim is substantially dependent on an analysis of the
  CBA. Id. (citing Caterpillar Inc. v. Williams, 482 U.S. 386, 394 (1987)). To make this
  determination, the court considers whether the claim requires the court to interpret the
  terms of the CBA or merely to “look to” the terms of the agreement. Id. (citing Livadas v.
  Bradshaw, 512 U.S. 107, 122 n.16 (1994); Firestone v. S. Cal. Gas Co., 219 F.3d 1063,
  1065 (9th Cir. 2000)). The central question is whether the meaning of the contract terms
  is in dispute: if the parties dispute the meaning of the relevant provisions of the
  agreement, the claim is likely preempted; conversely, if the parties do not dispute the
  meaning of the terms of the agreement, the claim is likely not preempted. See Livadas,
  512 U.S. at 124–25; see also Burnside, 491 F.3d at 1060 (“For example, we know that
  neither looking to the CBA merely to discern that none of its terms is reasonably in
  dispute, nor the simple need to refer to bargained-for wage rates in computing [a] penalty,
  is enough to warrant preemption.”) (internal quotation marks and citations
  omitted); Firestone, 219 F.3d at 1065 (“When the meaning of particular contract terms is
  not disputed, the fact that a collective bargaining agreement must be consulted for
  information will not result in § 301 preemption.”).

         Here, Defendants assert that Plaintiff is part of the International Association of
  Machinists and Aerospace Workers (“IAMAW”), Local Lodge 906, and is therefore
  subject to a collective bargaining agreement (“CBA”) that was negotiated between
  Defendant and Local Lodge 906. See NOR ¶¶ 7–12. Plaintiff does not dispute this fact.
  Therefore, the Court now addresses whether Plaintiff's claims are preempted by § 301 of
  the LMRA by virtue of the CBA.

     A. Overtime Claim

          Plaintiff asserts that his claims are not preempted by the LMRA because “the legal
  character of Plaintiff’s claims exists outside the CBA, as Plaintiff seeks to vindicate
  rights that exist in accordance with state labor laws, not created by the CBA itself.” Mot.
  at 10. In fact, Plaintiff's complaint does not at any point discuss the CBA. See generally
  Compl. Further, Plaintiff contends that Defendants’ defensive reliance on and use of an
  alleged CBA does not create federal question jurisdiction. Mot. at 10–11.
Case 8:21-cv-00320-DOC-DFM Document 22 Filed 03/26/21 Page 5 of 7 Page ID #:406
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-02440-DOC-DFM                                          Date: March 26, 2021
   Case No. SA CV 21-00320-DOC-DFM
                                                                                         Page 5

          Plaintiff alleges that Defendant violated § 510 of the California Labor Code,
  which provides a default rule for overtime compensation. However, this section also
  provides that the requirements “do not apply to the payment of overtime compensation to
  an employee working pursuant to ... [an] alternative workweek schedule adopted pursuant
  to a collective bargaining agreement pursuant to Section 514.” Cal. Lab. Code § 510.
  Section 514 specifies that § 510 does not apply to an employee under a valid CBA, which
  is defined as an agreement that “expressly provides for the wages, hours of work, and
  working conditions of the employees, and if the agreement provides premium wage rates
  for all overtime hours worked and regular hourly rate of pay for those employees of not
  less than 30 percent more than the state minimum wage.” Id. § 514.

         In Curtis v. Irwin Industries, Inc., 913 F.3d 1146, 1154 (9th Cir. 2019), the Ninth
  Circuit concluded that claims for overtime pay are preempted by the LMRA where the
  CBA at issue qualifies under § 514 of the California Labor Code. In Curtis, the plaintiff
  worked on an oil platform and his employment was subject to CBAs that contained
  detailed provisions on wages, overtime, and work hours. Id. at 1150. The plaintiff's work
  schedule consisted of twelve-hour shifts for a seven-day period, during which he had to
  remain on the oil platform. Id. The plaintiff filed a putative class action alleging that his
  twelve off-duty hours on the oil platform counted as overtime under California labor laws
  because, as a practical matter, he was unable to leave the oil platform during that time. Id.
  The Ninth Circuit upheld the district court’s dismissal of the overtime claim as
  preempted, pointing to California Labor Code § 514, which exempts an employer from
  California’s overtime laws if a qualifying CBA is in place. Id. at 1153–54. The court
  further rejected the plaintiff’s argument that the CBAs at issue did not meet the § 514
  requirements because their definitions of overtime and overtime rates did not match the
  Labor Code’s definitions. In doing so, the court pointed to California case law that held
  that qualifying CBAs under § 514 are exempted from the requirements of § 510 because
  “unionized employees [are allowed] to contract around section 510(a)’s requirements by
  ‘bargaining over not only the rate of overtime pay, but also when overtime pay will
  begin.” Id. at 1154–55 (quoting Vranish v. Exxon Mobil Corp., 223 Cal. App. 4th 103,
  111 (2014)). In other words, a person may contract away overtime protection rights under
  § 510.

          As such, the Court must determine whether the CBA in this case satisfies the
  requirements stated in § 514 to decide whether the CBA governs Plaintiff's overtime pay
  rather than § 510. As the Defendants assert, and the Plaintiff does not deny, the CBA in
  this case does satisfy the requirement of § 514. The CBA expressly provides for wages,
  hours of work, working conditions, premium wage rates for all overtime hours worked,
Case 8:21-cv-00320-DOC-DFM Document 22 Filed 03/26/21 Page 6 of 7 Page ID #:407
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-02440-DOC-DFM                                         Date: March 26, 2021
   Case No. SA CV 21-00320-DOC-DFM
                                                                                        Page 6

  and a regular hourly rate of pay of not less than 30 percent more than the state minimum
  wage. Opposition (“Opp’n.”) (Dkt 21) at 5–6. Thus, similar to the plaintiff’s overtime
  claim in Curtis, Plaintiff's overtime claim here “fails at step one of the preemption
  analysis,” Curtis, 913 F.3d at 1155, because Plaintiff's CBA satisfies § 514 and so his
  overtime claim is governed by the CBA rather than state law.

          Plaintiff cites to Andrade v. Rehrig Pac. Co., No. CV201448FMORAOX, 2020
  WL 1934954, at *1 (C.D. Cal. Apr. 22, 2020), for the proposition that claims under § 510
  can nevertheless be remanded back to state court. The plaintiff in Andrade asserted his
  overtime claim under Cal. Lab. Code §§ 1194 & 1198. Id. at *1. And the court in that
  case hung its decision to remand on the fact that “§ 514 does not abrogate plaintiff's
  rights under § 1194.” Id. at *3. The same is true for Vasserman v. Henry Mayo Newhall
  Mem’l Hosp., 65 F. Supp. 3d 932 (C.D. Cal. 2014), another case that Plaintiff cites to for
  the proposition that a claim under § 510 does not necessarily give this Court federal
  question jurisdiction. Plaintiff here, however, has only pleaded his overtime claim under
  § 510. And the case with claims most analogous to the ones here is Vasquez v. Packaging
  Corp. of Am., No. CV191935PSGPLAX, 2019 WL 4543106 (C.D. Cal. June 7, 2019),
  where the plaintiff only plead his overtime claim under § 510, and the district court
  denied the plaintiff’s motion to remand for the same reasons that we have set out above.

      In sum, the Court finds that Plaintiff's overtime claim is preempted under the
  LMRA and therefore the Court has federal question jurisdiction over it.

     B. Remaining Claims

          Many of the remaining causes of action are derivative of Plaintiff’s overtime
  claim. For example, Plaintiff asserts that Defendant failed to provide accurate wage
  statements (Sixth Cause of Action) because it “failed identify the applicable pay period in
  which the wages are earned for . . . ‘ADJ Overtime.’” See Compl. ¶ 104–105. Plaintiff’s
  UCL claim (First Cause of Action) also references defendant's “fail[ure] to provide . . .
  overtime . . . wages owed.” Id. ¶ 53. Plaintiff’s only argument against supplemental
  jurisdiction is that this Court does not have jurisdiction over the overtime claim and
  therefore, does not have supplemental jurisdiction over the remaining claims. As
  discussion above, however, this Court does have jurisdiction over Plaintiff’s overtime
  claim. As such, the Court finds that Plaintiff’s remaining claims are likewise preempted
  by the LMRA.

     C. PAGA Claims
Case 8:21-cv-00320-DOC-DFM Document 22 Filed 03/26/21 Page 7 of 7 Page ID #:408
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-02440-DOC-DFM                                        Date: March 26, 2021
   Case No. SA CV 21-00320-DOC-DFM
                                                                                        Page 7



      For the same reasons set out above, this Court has jurisdiction over Plaintiff’s
  PAGA claims.

  IV.   Disposition

        For the reasons set forth above, the Court DENIES Plaintiff’s Motions to Remand.

        The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
